Case: 5:18-cv-00207-KKC-MAS Doc #: 75 Filed: 04/18/20 Page: 1 of 5 - Page ID#: 465




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

  NORFOLK SOUTHERN RAILWAY
                                                         CIVIL NO. 5:18-207-KKC-MAS
  COMPANY,

        Plaintiff,


  V.                                                       OPINION AND ORDER


  KEVIN TOBERGTE and
  ANDREW HALL,
        Defendants.



                                           *** *** ***
        This matter is before the Court on Defendant’s motion for partial summary judgment.

 Plaintiff Norfolk Southern Railway Company brought suit in this Court against Defendants

 Kevin Tobergte and Andrew Hall. (DE 1.) The Court denied Defendants’ motions to dismiss,

 and the case proceeded to discovery. (DE 21; DE 24.) Defendant Hall filed the motion for

 partial summary judgment as to Count II of the Complaint. (DE 52.) For the reasons stated

 below, the Court denies Defendant’s motion.

                                         Background

        On March 18, 2018, two of Plaintiff’s trains collided and derailed near Georgetown,

 Kentucky. (DE 52 at 2.) Defendants Tobergte and Hall were, respectively, the locomotive

 engineer and conductor on board southbound train No. 175, one of the trains involved in the

 collision. (DE 1 at 2; DE 52 at 2.) On April 5, 2018, Plaintiff filed a complaint in this Court,

 seeking “Liability for Damage to Plaintiff’s Property” in Count I and “Indemnity for Third

 Party Property Damage” in Count II. (DE 1.) Count II alleges, in part, that “[a]s a direct and

 proximate result of Defendants’ negligence, third parties sustained significant damages,

                                                1
Case: 5:18-cv-00207-KKC-MAS Doc #: 75 Filed: 04/18/20 Page: 2 of 5 - Page ID#: 466




 including but not limited to damages to the property of adjacent land owners, and damages

 to Plaintiff’s customers in the form of lading and losses associated with delayed shipment of

 freight.” (DE 1 at 4-5.) On December 10, 2018, the Court denied Defendants’ motions to

 dismiss. (DE 21.)

        On July 19, 2019, during the course of discovery, Plaintiff responded to Defendant

 Hall’s Interrogatory No. 191 with the following: “Norfolk Southern will waive any claim to

 collection of Third Party Settlements as part of their suit against defendants.” (DE 52-2 at

 6.) In follow-up, counsel for Defendant Hall requested that Plaintiff either respond in

 substance to Interrogatory No. 19 or amend the complaint to reflect the apparent waiver. (DE

 52 at 4.) Plaintiff’s counsel responded on August 27, 2019, stating that Plaintiff “will waive

 any claim for collection of payments made to third parties in connection with this action” and

 that “because Norfolk Southern has stated in its written response to Interrogatory No. 19

 that it expressly waives any claim for the collection of such payments in connection with this

 action, Norfolk Southern’s response to Interrogatory No. 19 is complete.” (DE 52 at 4.)

 Plaintiff did not amend the complaint.

        On October 4, 2019, Defendant Hall filed a motion for partial summary judgment

 pursuant to FED. R. CIV. P. 56. (DE 52.) He argues that “it is undisputed that Norfolk

 Southern has waived ‘any claim’ seeking the recovery of third-party payments that Norfolk

 Southern has made in connection with the collision” against Defendant Hall and that

 “Defendant Hall is entitled to judgment as matter of law on Count II of the Complaint

 pursuant to his affirmative defense of waiver.” (DE 52 at 1.)




 1 In Interrogatory No. 19, Defendant requested: “For each payment that the Plaintiff has made to a
 third party relating to property damage sustained in the collision, state the name and address of the
 person(s) issuing and approving such payment, payee, the form of the payment, the date of the
 payment, the amount of the payment and the specific property and damage giving rise to the payment.”
 (DE 52-2 at 6.)

                                                  2
Case: 5:18-cv-00207-KKC-MAS Doc #: 75 Filed: 04/18/20 Page: 3 of 5 - Page ID#: 467




        After Defendant Hall filed the motion for partial summary judgment, Plaintiff

 amended its response to Interrogatory No. 19, stating that –

                       Norfolk Southern will waive any claim to collection of
               payments or settlements made to third party owners of real
               property whose land was allegedly damaged in connection with
               the collision in suit. Norfolk Southern will likewise waive any
               claim to collection of payments or settlements made to Norfolk
               Southern’s customers in the form of lading and losses associated
               with delayed shipment of freight as a result of the collision in
               suit.
                       Separate and apart from the above-described damages
               which have been or may be claimed by third parties, Norfolk
               Southern has paid certain settlements to third party owners of
               rail equipment damaged or destroyed in connection with the
               collision in suit. The amounts paid for destroyed rail equipment,
               the identity of the third parties to whom those settlements were
               made, and the specific property and damage giving rise to those
               settlements, are set forth in Exhibit 2 to the September 27, 2019
               deposition of Christopher Shorts…
 (DE 60-4 at 2 (emphasis added).)

                                           Analysis

 I. Standard

        Summary judgment is appropriate “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

 FED. R. CIV. P. 56(a). The moving party bears the initial burden and must identify “those

 portions of the [record] which it believes demonstrate the absence of a genuine issue of

 material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citation and internal

 quotation marks omitted). All evidence, facts, and inferences must be viewed in favor of the

 non-moving party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962). “In order to defeat

 a summary judgment motion… [t]he nonmoving party must provide more than a scintilla of

 evidence,” or, in other words, “sufficient evidence to permit a reasonable jury to find in that

 party’s favor.” Van Gorder v. Grand Trunk W. R.R., Inc., 509 F.3d 265, 268 (6th Cir. 2007)

 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

                                               3
Case: 5:18-cv-00207-KKC-MAS Doc #: 75 Filed: 04/18/20 Page: 4 of 5 - Page ID#: 468




 II. Discussion

         Waiver is the “voluntary relinquishment or abandonment – express or implied – of a

 legal right or advantage.” Waiver, BLACK’S LAW DICTIONARY (11th ed. 2019). This concept

 operates in a variety of statutory and common law contexts. “The term waiver is one of those

 words of indefinite connotation in which our legal literature abounds; like a cloak, it covers a

 multitude of sins.” Id. (quoting William R. Anson, Principles of the Law of Contract 419

 (Arthur L. Corbin ed., 3d Am. ed. 1919)) (emphasis in original). Yet, none of the case law

 which Defendant Hall cites establishes that, as a matter of law, waiver can operate in the

 specific way that his motion envisions2 – to empower this Court, pursuant to the Federal

 Rules of Civil Procedure, or some other appropriate authority, to strike a count from a

 plaintiff’s complaint.

         Defendant Hall was justifiably perplexed by Plaintiff’s apparent waiver of third party

 claims in response to an interrogatory and its unwillingness to amend the complaint

 consistent therewith. In other words, Plaintiff appeared to say one thing and do another.

         While Plaintiff’s conduct is indeed contradictory and confusing, the record before the

 Court does not provide a sufficient basis for summary judgment and dismissal of a properly

 pleaded claim.

         If Plaintiff wishes to amend is complaint (DE 60 at 8-9), it should do so by filing an

 appropriate motion in compliance with all applicable local and federal procedural rules.3



 2 E.g., Harris Bros. Constr. Co. v. Crider, 497 S.W.2d 731, 733 (Ky. 1973) (“waiver of the right to plead
 limitations”); Edmondson v. Pa. Nat’l Mut. Cas. Ins. Co., 781 S.W.2d 753, 755 (Ky. 1989) (“Waiver…
 as applied to contracts of insurance”); Garmeada Coal Co. v. Int’l Union of United Mine Workers of
 America, 122 F. Supp. 512, 516 (E.D. Ky. 1954) (whether “waiver was supported by an agreement
 founded upon a valuable consideration.”); Herndon v. Wingo, 404 S.W.2d 453, 454 (Ky. 1966) (“waiver
 of jurisdiction”); Vidal v. Commonwealth, 2015-SC-000167-MR, 2017 WL 636417, at *9 (Ky. Feb. 16,
 2017) (waiver as an unpreserved error on appeal).
 3 “A plaintiff who wishes to drop some claims but not others should do so by amending his complaint

 pursuant to Rule 15.” 9 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND
 PROCEDURE § 2362 (3d ed. 2008); see also Cox v. Blue Cross Blue Shield of Mich., 166 F. Supp. 3d 891,

                                                    4
Case: 5:18-cv-00207-KKC-MAS Doc #: 75 Filed: 04/18/20 Page: 5 of 5 - Page ID#: 469




 Otherwise, as Joint Local Rule of Civil Practice 37.1 reflects, the Court will presume that the

 parties will work together in good faith to resolve any discovery related disputes.

                                              Conclusion

         Accordingly, the Court hereby ORDERS that Defendant Hall’s motion for partial

 summary judgment (DE 52) is DENIED. Recognizing that Defendant Hall may have suffered

 certain costs as a result of Plaintiff’s confusing and inconsistent conduct, the Court will take

 under consideration any appropriate motion for sanctions, should one be filed.

         Dated April 18, 2020




 900 n.6 (E.D. Mich. Sept. 10, 2015) (“a request for leave to amend within a responsive brief is not
 sufficient to properly place the issue of amendment before a district court”) (citing Begala v. PNC Bank,
 Ohio, Nat’l Ass’n, 214 F.3d 776, 784 (6th Cir. 2000)).

                                                    5
